DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
2.         The information disclosure statement (IDS) submitted on 01/07/2021 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Amendment
3.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an email from applicant’s representative Mr. Jerome Schaefer on 03/17/2022.
4.	The application has been amended as follows:
	REPLACE the current claims with the following:
1. 	(Currently Amended)  A method, comprising: 
obtaining, by at least one processor, user preference information; 
obtaining, by the at least one processor, segmentation information indicating two or 
more objects in an image; obtaining, by the at least one processor, object recognition information identifying at least 
two of the two or more objects;  generating, by the at least one processor, relevance data for the at least two objects, based on the user preference information and on the object recognition information; rendering, by the at least one processor, image data corresponding to the at least two objects to enable the at least two objects to appear in a respective one of a plurality of planes of a displayed image, wherein: 
the rendering includes adjusting the respective one of the plurality of planes in which the at least two objects appear the relevance data to indicate a strength of an interest of the user in each of the two or more objects relative to other objects in the displayed image;
 the plurality of planes includes a base level plane and one or more of a foreground plane or a background plane, wherein each of the plurality of planes appears to be at a respective one of a plurality of different depths in the displayed image; and the user preference information includes indicating one of a favored user preference, a 
neutral user preference, or a disfavored user preference for the at least two objects. 


 
(Previously Presented) The method of Claim 1, wherein the rendering occurs with regard to a three dimensional or virtual reality space. 
 
(Previously Presented) The method of Claim 1, wherein obtaining the user preference information comprises configuring, by the at least one processor, stored user preference information responsive to at least one of a user input and a stored user profile information. 
 
(Previously Presented) The method of Claim 3, wherein the user input comprises a search query. 
 
(Canceled)  
 
(Previously Presented)  The method of Claim 1, wherein the image is included in a video and the obtaining of the object recognition information is based on a database of objects which appear in images included in the video.   
 
(Previously Presented) The method of Claim 1, wherein obtaining the segmentation information comprises using an edge detection process. 
 
(Currently Amended)  The method of Claim 1, wherein the user preference information is modified based on a user input causing the adjusting by the at least one processor to alter the plane the at least one object appears in from a current one of the base level plane, the foreground plane and the background plane to a different one of the 
 
(Currently Amended) An apparatus, comprising:  
one or more processors configured to: obtain user preference information; 
obtain segmentation information indicating two or more objects in an image; obtain object recognition information identifying at least two of the two or more 
objects;  generate relevance data for the at least two objects, 
information and on the object recognition information; and render image data corresponding to the at least two objects two objects a respective one of a plurality of planes of a displayed image, wherein: 
the rendering includes the one or more processors being further configured to adjust the respective one of the plurality of planes in which the at leasttwo objects appear based on the relevance data to indicate a strength of an interest of the user in each of the two or more objects relative to other objects in the displayed image; , wherein each of the plurality of planes appears to be at a respective one of a plurality of different depths in the displayed image; and   the user preference information includes indicating one of a favored user preference, a 
neutral user preference, or a disfavored user preference for the at least two objects. 


 
(Previously Presented) The apparatus of Claim 9, wherein to render the image data the one or more processors are further configured to render the image data with regard to a three dimensional or virtual reality space. 
 
(Currently Amended) The apparatus of Claim 9, wherein the one or more processors are further configured to obtain the user preference information based on at least one of a user inputs or a stored user profile information. 
 
(Previously Presented) The apparatus of Claim 11, wherein the user input comprises a search query. 
 
(Canceled)  
 
(Previously Presented)  The apparatus of Claim 9, wherein the image is included in a video and the one or more processors are further configured to obtain the object recognition information based on a database of objects which appear in images included in the video.   
 
(Previously Presented) The apparatus of Claim 9, wherein the one or more processors are further configured to obtain the segmentation information using an edge detection process. 

(Currently Amended)  The apparatus of Claim 9, wherein the one or more processors are further configured to modify the user preference information based on a user input causing the adjusting to alter the plane the at least one object appears in from a current one of the base level plane, the foreground plane and the background plane to a different one of the 
 
(Currently Amended) A method comprising: 
obtaining, by at least one processor, preference information of a user; 
obtaining, by the at least one processor, segmentation information indicating two or more 
objects in an image; 
obtaining, by the at least one processor, object recognition information identifying the two 
or more objects;  generating, by the at least one processor, relevance data for the two or more objects, based on the preference information and on the object recognition information, wherein the relevance data indicates a preference of the user for each of the two or more objects; and rendering, by the at least one processor, image data corresponding to a displayed image including the two or more objects, each appearing to be in a respective one of a plurality of planes of the displayed image, wherein  each of the plurality of planes appears to be at a respective one of a plurality of different 
depths in the displayed image based on a depth perception of the user; and  the rendering includes adjusting the respective one of the plurality of planes in which each of the two or more objects appears based on the relevance data to indicate a strength of an interest of the user in each of the two or more objects relative to other objects in the displayed image based on the depth perception of the user.  
 
(Previously Presented) The method of Claim 17, wherein  
the plurality of different depths comprises first, second and third depths corresponding to a base level, a background level and a foreground level in the displayed image based on the depth perception of the user; and 
the plurality of planes comprises first, second and third planes appearing at the base level, the background level, and the foreground level, respectively; and 
the first, second and third planes correspond to a neutral user preference, a disfavored user preference, and a favored user preference, respectively, of the user. 
 
(Previously Presented)  The method of claim 18, wherein the adjusting comprises, based on an input from a user, one of pushing at least one of the two or more objects from the foreground plane to the base level plane or to the background 
 
(Previously Presented) A non-transitory computer readable medium storing executable program instructions to cause a computer executing the instructions to perform a method according to claim 1. 
 
(Previously Presented) The method of claim 19, wherein the adjusting comprises including the at least one of the two or more objects in that displayed image at a fourth plane appearing at a fourth depth different from the first, second and third depths and indicating a fourth user preference different from the user preferences associated with the first, second and third planes; and the fourth depth appearing to be further from the base level than the second or third depths indicates the fourth user preference is stronger than the user preferences associated with the second or third depths; and the fourth depth appearing to be closer to the base level than the second or third depths indicates the fourth user preference is weaker than the user preferences associated with the second or third depths.
Allowable Subject Matter
5.	Claims 1-4, 6-12, and 14-21 are allowed and renumbered as claims 1-19.
Reasons for Allowance
6.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination of obtaining, by at least one processor, user preference information, obtaining, by the at least one processor, segmentation information indicating two or more objects in an image, obtaining, by the at least one processor, object recognition information identifying at least two of the two or more objects,  generating, by the at least one processor, relevance data for the at least two objects, based on the user preference information and on the object recognition information, rendering, by the at least one processor, image data corresponding to the at least two objects to enable the at least two objects to appear in a respective one of a plurality of planes of a displayed image, wherein:  the rendering includes adjusting the respective one of the plurality of planes in which the at least two objects appear based on the relevance data to indicate a strength of an interest of the user in each of the two or more objects relative to other objects in the displayed image, the plurality of planes includes a base level plane and one or more of a foreground plane or a background plane, wherein each of the plurality of planes appears to be at a respective one of a plurality of different depths in the displayed image, and the user preference information includes indicating one of a favored user preference, a neutral user preference, or a disfavored user preference for the at least two objects, as recited in independent claims 1, 9, and 17.
Specifically, although the prior art (See Sohma, Bakhash, Gutt, Johnston, etc) all clearly teach the display of image search results in 3d, the detailed negative claim language directed towards the 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 2-4, 6-8, 10-12, and 14-21 as being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sohma on 16 February 2012.  The subject matter disclosed therein is pertinent to that of claims 1-4, 6-12, and 14-21 (e.g., methods to personalize image search results in 3d).
U.S. PGPUB 20110055203 issued to Gutt et al. on 03 March 2011.  The subject matter disclosed therein is pertinent to that of claims 1-4, 6-12, and 14-21 (e.g., methods to personalize image search results in 3d
U.S. PGPUB 20070070066 issued to Bakhask on 29 March 2007.  The subject matter disclosed therein is pertinent to that of claims 1-4, 6-12, and 14-21 (e.g., methods to personalize image search results in 3d
U.S. PGPUB 2013/0060812 issued to Rothschild on 07 March 2013.  The subject matter disclosed therein is pertinent to that of claims 1-4, 6-12, and 14-21 (e.g., methods to personalize image search results in 3d
U.S. Patent 8,549,436 issued to Capriati et al. on 01 October 2013.  The subject matter disclosed therein is pertinent to that of claims 1-4, 6-12, and 14-21 (e.g., methods to personalize image search results in 3d
Article entitled “Learn to Personalized Image Search from the Photo Sharing Websites”, by Sang et al., dated August 2012.  The subject matter disclosed therein is pertinent to that of claims 1-4, 6-12, and 14-21 (e.g., methods to personalize image search results in 3d.
Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should 

Mahesh Dwivedi
Primary Examiner
Art Unit 2168

March 17, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168